 1 JENNIFER E. HOEKEL, ESQ. (admitted pro hac vice)
   Email: JHoekel@armstrongteasdale.com
 2 LAURA A. BENTELE, ESQ. (admitted pro hac vice)
   Email: LBentele@armstrongteasdale.com
 3 ARMSTRONG TEASDALE LLP
   7700 Forsyth Blvd.
 4 Suite 1800
   St. Louis, MO 63105
 5 Telephone:     (314) 621-5070
   Facsimile:     (314) 621-5065
 6
   RUSSELL I. GLAZER (SBN 166198)
 7 Email: rglazer@troygould.com
   JENNIFER C. WANG (SBN 280560)
 8 Email: jwang@troygould.com
   TROYGOULD PC
 9 1801 Century Park East, 16th Floor
   Los Angeles, CA 90067-2367
10 Telephone:     (310) 553-4441
   Facsimile:     (310) 201-4746
11
   Attorneys for Defendant
12 Manna Pro Products, LLC

13
                             UNITED STATES DISTRICT COURT
14
                             EASTERN DISTRICT OF CALIFORNIA
15
   ASHLEY HALE Individually and on Behalf       Case No.: 2:18-cv-00209-KJM-DB
16
   of Other Members of the General Public
17 Similarly Situated,                          ORDER

18              Plaintiff,

19 v.

20 MANNA PRO PRODUCTS, LLC; DOES 1-
   10, INCLUSIVE,
21
               Defendant.
22

23

24

25

26

27

28


                              DEFENDANT’S RULE 26 DISCLOSURES
                                 Case No.: 2:18-CV-00209-KJM-DB
 1          Based on the stipulation of the parties, and good cause appearing therefore:
 2             1. The Pretrial Scheduling Order (Doc. No. 30) will be modified to reflect a deadline
 3 for filing of the motion or class certificate by July 19, 2019, consistent with the deadline for the

 4 dispositive motion filing cut-off date of July 19, 2019.

 5             2. Filing of opposition for class certification to be completed by August 23, 2019.
 6             3. Filing of reply in support of motion for class certification to be completed by
 7 September 5, 2019.

 8             4. Hearing on motion for class certification is set for September 20, 2019 at 10:00 a.m.
 9 in courtroom number 3.

10          IT IS ORDERED.
11 DATED: January 15, 2019.

12

13
                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
                                  DEFENDANT’S RULE 26 DISCLOSURES
                                     Case No.: 2:18-CV-00209-KJM-DB
